      Case 4:19-cv-00585 Document 57 Filed on 06/02/20 in TXSD Page 1 of 1




888 SEVENTH AVENUE                                                          JOSEPH I. MARCHESE
N E W YO RK , N Y 1 0 0 1 9                                                       Tel: 6 4 6 . 8 3 7 . 7 1 5 0
www.bursor.com                                                                   Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                            j ma r c h e s e@ b u r s o r . co m
                                          June 3, 2020

Via Email

Brent Dwerlkotte
Shook Hardy & Bacon
2555 Grand Blvd.
Kansas City, Missouri 64108
email: dbdwerlkotte@shb.com

Re:     Case No. 4:19-cv-00585; Gordon, et al. v. SIG Sauer, Inc.; United States District Court
        for the Southern District of Texas, Houston Division

Dear Mr. Dwerlkotte:

        This letter confirms that you have granted Plaintiff Gordon an extension of time to file
his brief in opposition to the motion to dismiss now pending in the above-referenced action. The
opposition brief is now due on or before July 16, 2020.

       Please sign below and return a copy to me. A copy of this letter agreement will be filed
with the court. Thank you again for your courtesy in this matter.


                                                    Very truly yours,


                                                    Joseph I. Marchese

APPROVED AND AGREED:


__________________________
Brent Dwerlkotte
Counsel for Defendant
